Citation Nr: 0306969	
Decision Date: 04/10/03    Archive Date: 04/14/03

DOCKET NO.  96-50 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet and pes planus, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial evaluation for tarsal 
tunnel syndrome, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from November 1943 to February 
1946.  This matter originally came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from January 1996 
and December 1997 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  In November 2000, the Board remanded these claims 
to the RO for additional development, and the Board is now 
satisfied that the requested development is complete.  The 
claims are accordingly back before the Board for purposes of 
adjudication. 

It is unclear from the record whether the veteran is raising 
a claim for service connection for bilateral peripheral 
neuropathy of the feet as etiologically related to the 
veteran's service-connected cold injury of the right and left 
foot.  This matter is referred to the RO for appropriate 
clarification and any other indicated action.


FINDINGS OF FACT

1.  VA has undertaken all necessary actions required by the 
Veterans Claims Assistance Act of 2000.

2.  The veteran's service-connected bilateral weak feet and 
pes planus is productive of symptomatology of severe, 
bilateral acquired flatfoot, with objective evidence of pain 
on manipulation and use accentuated, and indication of 
swelling on use.

3.  The evidence does not show that the veteran has 
symptomatic bilateral tarsal tunnel syndrome.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation of 30 percent 
for bilateral weak feet and pes planus have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, Part 4, including § 4.71a, Diagnostic Code 
5276 (2002).

2.  The criteria for a higher initial evaluation of tarsal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, Part 4, 
including § 4.124a, Diagnostic Code 8725 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

Initially, the Board is satisfied that VA has met its duties 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  See 
38 U.S.C.A. §§ 5103, 5103A; see also 38 C.F.R. §§ 3.102, 
3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board finds that VA met its duties to notify in this 
case.  The veteran was provided adequate notice as to the 
evidence necessary to substantiate his claims, as well as the 
applicable VA laws and regulations, as indicated in the: 
January 1996, October 1996, December 1997, and July 1999 
rating decisions; the October 1996 and October 1999 
statements of the case; the December 1997, July 1999, 
September 1999 and December 2002 supplemental statements of 
the case; and in several letters, including a December 2002 
letter advising him of the passage of the VCAA.  VA also 
attempted to inform the veteran of which evidence he was to 
provide, and which evidence VA would attempt to obtain on his 
behalf, as noted in correspondence dated in January 1997, 
January 1998, October 1998, November 2000, and December 2002, 
for example.  Further, the Board finds that VA met its duty 
to assist by making satisfactory efforts to ensure that all 
relevant evidence was associated with the claims file 
(including a November 2000 Board remand to the RO 
specifically for this purpose), noting that it contains the 
veteran's service medical records, private treatment records 
and VA treatment records.  The veteran was given relevant VA 
examinations and testing in November 1995, February 1997, 
February 1998, April 1998, July 2002 and October 2002, as 
well as opportunities to testify at hearings on this appeal, 
which were declined in writing.  The veteran has also not 
indicated that there is any outstanding evidence that needs 
to be obtained in support of his claims.

The pertinent evidence for review of the claims on appeal 
includes the veteran's service medical records, VA treatment 
records dated from October 1950 to August 2002, several 
reports from VA examinations (as noted above), and private 
treatment records from multiple providers dated from 
September 1955 to January 2003.  The record also contains 
written statements and argument from the veteran, his 
representatives and other individuals possessing some 
knowledge of the veteran's disabilities.  In issuing this 
decision, the Board has carefully reviewed, considered and 
weighed the probative value of all of the relevant evidence 
of record.

Increased Evaluation for Bilateral Weak Feet and Pes Planus

Disability evaluations are determined by comparing current 
symptomatology with criteria set forth in VA's Schedule for 
Rating Disabilities (Rating Schedule), which is based on the 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  The current level of disability, however, is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When evaluating disabilities of the musculoskeletal system, 
it is also necessary to consider, with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995). 

The Board has reviewed the history of the veteran's bilateral 
weak feet and pes planus.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the current level of 
disability is of primary concern.  Therefore, the veteran's 
recent medical records are the most relevant to the claim now 
before the Board.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's bilateral weak feet and pes planus is currently 
rated 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276, for acquired flatfoot 
disabilities.  Under DC 5276, a 10 percent rating is for 
assignment when there is moderate symptomatology; weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  The next available rating is 
applicable when there is severe symptomatology, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities, to be 
rated at 20 percent if these symptoms are unilateral, and at 
30 percent if the symptoms are bilateral.  The highest 
available ratings under DC 5276 apply when there is 
pronounced symptomatology, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
to be rated as 30 percent disabling if the symptoms are 
unilateral, and as 50 percent disabling if the symptoms are 
bilateral.  See 38 C.F.R. § 4.71a.  

Words such as "severe," "moderate" and "mild" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  The use of similar terminology by 
medical professionals, although evidence to be considered, is 
not dispositive of an issue.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Board finds that the competent medical evidence of record 
warrants a finding that an increased rating of 30 percent, 
and no more, under DC 5276 is applicable in recognition of 
the veteran's current level of disability from his service-
connected bilateral weak feet and pes planus.  See 38 C.F.R. 
§§ 3.102, 4.7.  At a July 2002 VA examination, the veteran 
noted a progressive pain increase in both feet.  This pain 
was noted on palpation at this evaluation, and the examiner 
noted that it also limited range of motion.  Pain on 
palpation was also recorded by an October 2002 VA examiner, 
while the other examiner reported that his findings on the 
veteran's bilateral weak feet and pes planus remained the 
same as those from his July 2002 VA evaluation.  Indeed, the 
Board observes that the majority of the medical evidence of 
record in the claims file (both private and VA treatment 
records) contains regular instances of the veteran's 
bilateral foot pain complaints, and that pain is apparently a 
fairly constant symptom.  The veteran has also reported 
bilateral foot swelling, and it has been documented in 
several of his VA treatment records.   

The Board recognizes that the veteran has been diagnosed with 
multiple nonservice-connected disorders of his feet and lower 
extremities.  In the absence of a credible medical opinion of 
record, however, it is not for the Board to attempt to 
determine which portion of the veteran's current 
symptomatology is attributable to his service-connected 
bilateral weak feet and pes planus, as opposed to any 
nonservice-connected foot or lower extremity disorder.  
Accordingly, without recorded medical findings stating that 
any portion of the veteran's bilateral foot pain and swelling 
is attributable to a nonservice-connected disorder, the Board 
will consider these symptoms as credible evidence in support 
of its finding that an increased rating is warranted under 
the applicable criteria.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991). 

Congress has created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay 
v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 
222 F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 
1255 (Fed. Cir. 2000).  Accordingly, in a case such as this, 
where the evidence does not preponderate against the claim, 
and in recognition of the aforementioned guiding principles 
and with the application of the benefit of the doubt rule, 
the Board finds that the veteran's claim for an increased 
rating for bilateral weak feet and pes planus should prevail.  
See also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes, however, that the record does not contain 
medical findings so as to meet or approximate the criteria 
for the highest available rating under DC 5276 of 50 percent 
for bilateral weak feet and pes planus, as there is no 
credible evidence of pronounced symptomatology, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  The Board finds that the evidence of 
record more nearly approximates the symptomatology necessary 
for a 30 percent rating, per 38 C.F.R. § 4.7.  Although the 
veteran has bilateral flat feet, the problem has not been 
noted to include marked pronation or inward displacement, and 
severe spasm of the Achilles tendon has not been recorded on 
examination.  The record also demonstrates that the veteran 
has been able to use assistive orthopedic devices with some 
improvement.  The Board acknowledges that tenderness of the 
plantar surfaces has been shown on some evaluations, but it 
has not been categorized as "extreme" (or any similar 
description).  Furthermore, the veteran has reported for some 
evaluations without current pain complaints.  The Board 
further notes that DeLuca v. Brown, 8 Vet. App. 202 (1995), 
may not be applied in the instant case to increase the 
veteran's rating further, as pain itself is contemplated in 
the rating criteria.  Accordingly, the Board finds that the 
veteran's recorded bilateral symptoms are more suited to a 30 
percent rating under DC 5276.   

The Board observes that other codes under the Rating Schedule 
may possibly afford the veteran a rating higher than 30 
percent for his bilateral weak feet and pes planus 
disability.  In reviewing 38 C.F.R. § 4.71a, however, the 
Board finds that only one of the listed codes is available 
afford such an increase, DC 5278, for cases of acquired claw 
foot (pes cavus).  The requisite symptomatology for a 50 
percent rating under this code (evidence of marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus 
deformity, bilaterally), however, is simply not documented in 
the medical evidence of record.  See 38 C.F.R. § 4.71a. 

The Board has also considered extraschedular evaluation, but 
finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the Board's newly assigned 
30 percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Higher Initial Evaluation for Tarsal Tunnel Syndrome

The Board notes that the veteran first expressed disagreement 
with the original assignment of a disability rating following 
the RO's award of service connection for tarsal tunnel 
syndrome, and as such, the severity of his disability will be 
considered during the entire period from the initial 
assignment of the disability rating to the present, as well 
as the potential applicability of staged ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999). 

The veteran's tarsal tunnel syndrome is currently rated as 10 
percent disabling under 38 C.F.R. § 4.124a, DC 8725, a code 
applicable to posterior tibial nerve neuralgia.  Under DC 
8725, a 10 percent rating is for assignment when there is 
evidence of mild or moderate, incomplete neuralgia.  A 20 
percent rating is available when there is evidence of severe, 
incomplete neuralgia.  A maximum 30 percent rating is 
applicable under DC 8725 when there is evidence of complete 
neuralgia, with paralysis of all muscles of the sole of the 
foot, frequently with painful paralysis of a causalgic 
nature; toes cannot be flexed; adduction is weakened; and 
plantar flexion is impaired.  See 38 C.F.R. § 4.124a.

In this case, the Board finds that the competent medical 
evidence of record does not warrant the assignment of a 
higher initial evaluation for tarsal tunnel syndrome.  As a 
preliminary matter, the Board notes that the veteran's tarsal 
tunnel syndrome is apparently a bilateral disability 
affecting both of his lower extremities.  However, the RO 
only assigned a single 10 percent disability evaluation, 
presumably for both feet.  But see Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).  Although the disability clearly could 
be assigned separate ratings for both feet, the Board finds 
that such ratings are not in order as this time as the most 
recent evidence of record does not show that the veteran has 
tarsal tunnel syndrome of both feet that is comparable to 
mild incomplete paralysis of the posterior tibial nerve.  In 
fact, the two October 2002 VA examiners stated that they did 
not find tarsal tunnel syndrome symptomatology.  One of the 
examiners found the old diagnosis of tarsal tunnel syndrome 
questionable based on his review of the claims folder and 
examination of the veteran.  He noted that peripheral 
neuropathy is diagnosed like tarsal tunnel syndrome, and that 
the veteran had had peripheral neuropathy for a significant 
length of time.  Parenthetically, the Board notes that the 
veteran's peripheral neuropathy has been classified at 
several points in the record as moderate to severe, and 
variously reported to be a secondary residual radicular 
deficit related to the veteran's nonservice-connected spinal 
disorder; possibly due to some superimposed component of the 
veteran's prior radiculopathy also due to his spinal 
condition; or exacerbated by the veteran's service-connected 
cold injuries to feet.  The Board further observes that a 
February 1998 VA peripheral nerves examiner came to similar 
conclusions on this issue.  He stated that he did not think 
that the veteran's primary problem was tarsal tunnel syndrome 
although the tibial nerve could be abnormal; he was more 
suspicious that the veteran had a general peripheral 
neuropathy with weakness in the feet.  A later April 1998 EMG 
revealed early findings consistent with demyelinating axonal 
peripheral neuropathy involving the lower extremities.  
Tarsal tunnel syndrome was not specifically diagnosed.  

The Board acknowledges that the record contains a report as 
late as December 1999 where B.K.S., M.D., stated that nerve 
conduction study results showed the veteran to have both 
moderate peripheral neuropathy and moderate tarsal tunnel 
syndrome, but Dr. S. also recommended clinical correlation of 
those findings.  While acknowledging this report, the Board 
places greater weight on the recent findings of the two 
October 2002 VA examiners, as there is no record of clinical 
correlation of the December 1999 findings, and further, the 
October 2002 VA examiners had the opportunity to review the 
entire record, whereas there is no indication that Dr. S. has 
reviewed the veteran's medical record as contained in the 
claims file.  Equally as important is the fact that a later 
EMG and nerve conduction study report of Dr. S. dated in 
January 2003 does not include a finding of tarsal tunnel 
syndrome.  In that report, Dr. S. concludes that the studies 
are abnormal and show changes suggestive of a moderate degree 
of peripheral neuropathy which was sensory and motor in 
nature.  This lends further support to the October 2002 VA 
examiners' conclusion that the tarsal tunnel syndrome is not 
shown, as well as to the February 1998 VA examiner's opinion 
that the veteran had peripheral neuropathy as his primary 
problem and not tarsal tunnel syndrome.  As such, the Board 
finds that neither one increased evaluation for both feet nor 
separate compensable evaluations for each foot is in order in 
this case for service-connected tarsal tunnel syndrome.  See 
38 C.F.R. §§ 4.7, 4.124a.  Based on the foregoing discussion, 
the Board finds that consideration of other potentially 
applicable other codes in the Rating Schedule is not 
appropriate.  See 38 C.F.R. § 4.124a.  Accordingly, the Board 
finds that a higher initial evaluation for tarsal tunnel 
syndrome is not for assignment in this case.  

The Board has considered the benefit of the doubt rule, but 
as the preponderance of the evidence is against this claim, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also contemplated extraschedular evaluation, 
but finds that there has been no showing that this disability 
has: (1) caused marked interference with employment beyond 
the interference contemplated in the currently assigned 10 
percent rating; (2) necessitated frequent periods of 
hospitalization; or (3) otherwise rendered impracticable the 
regular schedular standards.  In the absence of factors 
suggesting an unusual disability picture, further development 
in keeping with the actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 4.1 (2002); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, an increased evaluation of 30 percent for 
bilateral weak feet and pes planus is granted.

A higher initial evaluation for tarsal tunnel syndrome is 
denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

